Shefley J.
dissenting. The agreed statement says, “ this was an action of indebitatus assumpsit on an account annexed.” This is considered as equivalent to a count for goods sold and delivered. The amount claimed being less than thirty dollars, the case is not within the staute of frauds. In such a case, when the bargain of sale and purchase for ready money has been so fully completed, that the seller has nothing more to do than to deliver the goods and receive his pay, the property is vested in the purchaser. He takes the risk, and if it be lost or destroyed, without the fault of the vendor, the vendee must bear the loss. But he does not become entitled to take possession of the goods without the consent of the *96vendor, unless he pays the price. Torling v. Baxter, 6 B. & C. 360. Should the purchaser neglect to pay for and remove the goods, the seller may notify him to do so, and may, after a reasonable time has been allowed for that purpose, charge him with the storage, and if he please, resell the goods, and recover for the loss. Langfort v. Tyler, 1 Salk. 113; Maclean v. Dunn, 4 Bing. 722. And after the vendor has tendered or offered the goods to the vendee, or put him in a situation to enable him to receive them without payment; and when the goods have been lost or destroyed without his fault, or a delivery has become impossible through the fault of the vendee; the vendor may recover the value by an action of indebitatus assumpsit for goods sold and delivered. Hinde v. Whitehouse, 7 East, 558; Smith v. Chance, 2 B. & A. 753; Studely v. Sanders, 5 B. & C. 628. When none of these events have happened, and the vendor retains the possession and his lien for the price, he cannot maintain such an action. In Noy’s Maxims, 88, it is said, “ if I sell my horse for money, I may keep him until I am paid; but I cannot have an action of debt, until he be delivered; yet the property of the horse is in the bargainor or buyee.” That an action for goods sold and delivered could not be maintained by the vendor, while he retained the goods to secure the payment of the price, was decided in the case of Goodall v. Skelton, 2 H. Bl. 316. In the case of Simmons v. Swift, 5 B. & C. 857, Mr. Justice Bayley said, “ and even if the property had vested in the defendant, I should have thought, that it had not been delivered, and consequently that the price could not be recovered on a count for goods sold and delivered.” Mr. Justice Littledale said, in the same case, “ I think further, that an action for goods bargained and sold would not lie merely because the property passed.” In a case where goods were sold for ready money and were packed in boxes furnished by the purchaser and in his presence, and he requested the seller to keep them for him till he could call and pay for them and take them away; it was decided, that the seller could not recover the price on a count for goods sold and delivered: although, after a refusal to take them, he might have *97recovered on a count for goods bargained and sold. Boulter v. Arnott, 1 C. & M. 333.
By the application of these principles to the case it will be perceived, that the plaintiff is not entitled to recover the price in this form of action. The case states, that the defendant said she “ would come in a short time and take it and pay for it.” That it was “ expected she would pay for it, when she took it, that nothing was said of the time of payment.” There is nothing in the case, which shows, that the plaintiff ever relinquished his right to retain the possession until the price was paid: or that he had not a right to re-sell the article, after proper notice, at the lime when this action was commenced. These rights he could not preserve and recover for the price on a count for goods sold' and delivered. It is an essential ingredient to the recovery in such an action that these lights should be destroyed, and that the purchaser should either have actually received possession of the goods, or have been put in a situation to have enabled him to have taken possession without any hindrance on the pari of the seller.
The doctrine is perfectly settled, and it is too familiar to require, that cases should be cited to establish it; that when there is no agreement for credit, the seller is entitled to payment upon delivery of the goods. The purchaser cannot therefore take them without his consent, until he has paid for them. In this case there is not the least testimony to prove a sale upon credit. On the contrary the proof is, that payment was to be made on delivery of the article. The witness says, that the purchaser said, she “would come in a short dine and take it and pay for it.” The other party making no objection, that must be regarded as the express agreement of the parties, as well as the contract implied by law. It is not perceived how there can be any just ground to conclude, that the purchaser might have taken away the article at pleasure and without payment. Such a conclusion would seem to be not only without any testimony to sustain it, but contrary to the testimony stated in the case.